Case: 14-10716   Date Filed: 01/02/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10716
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:12-cr-14069-DLG-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

ALFRED E. DAKING, JR.,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 2, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-10716     Date Filed: 01/02/2015     Page: 2 of 4


      Alfred Daking appeals his 180-month prison sentence, a downward

deviation from the Guidelines sentence range of 235-240 months,1 imposed after

he pled guilty to transportation of child pornography, in violation of 18 U.S.C.

§ 2252(a)(1). Daking seeks the vacation of his sentence on the ground that it is

both procedurally and substantively unreasonably. He contends that his sentence is

procedurally unreasonable because the district court erred in applying U.S.S.G. §§

2G2.2(b)(2), 2G2.2(b)(3)(D) and 2G2.2(b)(5), all specific offense characteristics,

and that it is substantively unreasonable due to these procedural errors. We affirm.

                                           I.

      The district court increased the base offense level of Dakings’s offense,

U.S.S.G. § 2G2.2, by two levels under § 2G2.2(b)(2) because the pornographic

material he transmitted “involved a prepubescent minor or a minor who had not

attained the age of 12 years.” Daking argues that the court erred because the child

to whom he transmitted the pornography—D.R.—was over age twelve when he

began transmitting illicit content to him. Dakings failed to object to the courts §

2G2.2(b)(2) enhancement, so we review the enhancement for plain error.

      To prevail, Daking must convince us that the court not only erred, but that

the error was plain and prejudicially affected his substantial rights. United States v.

Stevenson, 68 F.3d 1292, 1294 (11th Cir.1995). Even then, he would not be

      1
         The statutory maximum term of imprisonment was 240 months. See 18 U.S.C. §
2252(b)(1).
                                            2
               Case: 14-10716      Date Filed: 01/02/2015    Page: 3 of 4


entitled to relief unless we conclude that the error seriously affected the fairness,

integrity, or public reputation of his sentencing proceeding. United States v. Olano,

507 U.S. 725, 736, 113 S. Ct. 1770, 1779, 123 L. Ed. 2d 508 (1993). We find no

error here, much less error that is plain. The search of Daking’s computer

equipment, and a comparison of the images found to a national child pornography

database, revealed that Daking was responsible for images of child victims known

to be under twelve.

                                           II.

      Section § 2G2.2(b)(5) requires the district court to increase the base offense

level by five levels “[i]f the defendant engaged in a pattern of activity involving

the sexual abuse or exploitation of a minor.” Section § 2G2.2(b)(3)(D) requires the

district court to increase the base offense level by six levels if “[d]istribution to a

minor that was intended to persuade, induce, entice, or coerce the minor to engage

in any illegal activity, other than illegal activity covered under subdivision (E).”

The invited error doctrine precludes our review of Daking’s argument that the

district court erred in applying these guidelines in fixing the total offense level for

his offense because his attorney, at the sentencing hearing, informed the court that

he was withdrawing any objections Dakings may have had to the application of

these guidelines. See Doc. 115: 6, 11-12. See, e.g., United States v. Love, 449
F.3d 1154, 1157 (11th Cir. 2006) (applying invited error doctrine where defendant


                                            3
              Case: 14-10716     Date Filed: 01/02/2015    Page: 4 of 4


requested supervised release as a sentence and then contested his eligibility for

supervised release on appeal).

                                         III.

      Dakings’ argument that his sentence is substantively unreasonable is based

on the assumption that the district court erred in applying the guidelines cited

above. Since we do not disturb the court’s application of those guidelines, his

argument that his sentence is substantively unreasonable fails.

      AFFIRMED.




                                          4